Citation Nr: 0008474	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  95-18 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to restoration of a 80 percent rating for seizure 
disorder, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from June 1979 to 
December 1985.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.  


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  However, the Board finds that for 
reasons set forth below that further assistance to the 
veteran is required in order to comply with the duty to 
assist mandated by statute.  

Based on the results of a February 1992 VA examination, the 
RO in an April 1992 rating action increased the disability 
evaluation for generalized tonic-clonic seizures to 80 
percent.  That evaluation became effective in February 1992.  
In a rating action dated in September 1994, the RO notified 
the veteran that the findings of an August 1994 examination 
demonstrated an improvement in her disability and proposed to 
reduce the evaluation for the service-connected seizure 
disorder from 80 to 20 percent.  The veteran was given 60 
days to provide evidence in opposition to the proposed 
reduction.  In an April 1995 rating action, the RO reduced 
the evaluation to 20 percent, effective in August 1995.  The 
veteran was notified of that determination the same month.  

In July 1995, the veteran testified at a personal hearing 
before a hearing officer.  The veteran stated that the 
symptoms associated with her service-connected seizure 
disorder were more disabling than currently evaluated and 
that the 80 disability evaluation should be reinstated.  The 
veteran testified that she had a seizure while at work in 
April 1995 and that she reported to a VA medical facility.  
The veteran alleges that she was terminated from employment 
and that she has difficulty obtaining employment because of 
the seizure disorder.  VA medical records dated in April 1995 
reflect that the veteran had a seizure that lasted 90 
seconds.   

In July 1995, a hearing officer increased the disability 
evaluation to 40 percent.  That determination was based on 
the veteran's hearing testimony and the April 1995 VA medical 
records.  

The veteran's service-connected seizure disorder is currently 
rated under Diagnostic Code 8910 for grand mal epilepsy.  As 
noted supra, the veteran has specifically asserted that her 
seizures are a major factor in her inability to obtain 
employment. Concerning epilepsy and unemployability, the 
rating schedule provides that rating specialists must bear in 
mind that the epileptic, although his or her seizures are 
controlled, might find employment and rehabilitation 
difficult to attain due to employer reluctance to the hiring 
of the epileptic.  38 C.F.R. § 4.124, including Diagnostic 
Codes 8910 to 8914, Note.  Further, full and complete 
development should be undertaken to ascertain whether the 
epilepsy is the determining factor in his or her inability to 
work.  Id.  Finally, the assent of the veteran should first 
be obtained for permission to conduct an economic and social 
survey.  The purpose of the survey is to secure all the 
relevant facts and data necessary to determine the reason for 
his or her unemployment.  Id.  Thus, the Board is of the view 
that further development in regard thereto is warranted in 
this matter.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that she identify or resubmit the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have currently treated 
her for her service-connected seizure 
disorder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

2.  The RO should also take appropriate 
steps in order to arrange for a VA social 
and industrial survey which should 
include, to the extent possible, 
interviews with the veteran's family 
members and neighbors.  The report, upon 
completion, should be associated with the 
file.  The purpose of the survey is to 
collect data to determine the impact of 
the veteran's seizure disorder on her 
ability to obtain and retain gainful 
employment.

3. Then, the RO should schedule the 
veteran for a comprehensive VA 
examination by a board certified 
neurologist, if available, to determine 
the current level of severity of her 
seizure disorder.  All indicated tests 
must be conducted.  The claims file 
should be made available to and reviewed 
by the examiner prior to the requested 
study.  The examiner should comment on 
the specific nature of the veteran's 
seizures and the frequency of the 
seizures.  Based on his/her review of the 
case, the examiner should express an 
opinion as to the extent to which the 
disability impacts on employment.  A 
complete rationale should be given for 
all opinions and conclusions expressed. 

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination report 
contains all requested information.  
Stegal v. West, 11 Vet. App. 268 (1998).  
Then after undertaking any other 
indicated development, the RO should 
readjudicate the issue on appeal.  

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
her representative provided with an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 5 -


